Citation Nr: 0215021	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral fungal ear infections.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active duty from February 1945 to June 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO), which denied 
service connection for bilateral fungal infections and 
hearing loss.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran does not currently have a chronic fungal 
infection of either ear. 

3.  The veteran's bilateral hearing loss is causally related 
to his service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of bilateral fungal ear 
infections is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled, and the Board initially notes that it 
has granted the veteran's claim for hearing loss.

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
February 1998 rating decision and the September 1999 
Statement of the Case (SOC) that the evidence did not show 
that the criteria for service connection for bilateral 
hearing loss, or bilateral fungal infections of the ears, had 
been met.  Those are the key issues in this case, and the 
rating decision, SOC, and the August 2000 and March 2002 
Supplemental Statements of the Case (SSOCs) informed the 
appellant of the relevant criteria.  Additional 
communications from the RO, including those dated in May 
1997, July 1997, October 1997, and January 2001, kept the 
veteran informed of the specific evidence that was being 
sought and had been secured by the RO.  More recently, by 
letter dated in April 2002, the RO informed the veteran that 
his case had been certified for the Board's appellate review 
and that if he wished to submit any additional evidence or 
argument, he needed to do so by contacting the Board 
directly.  No response from the veteran to this communication 
is of record. 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOCs, as well as the above-referenced additional letters 
from the RO, informed the veteran of the information and 
evidence needed to substantiate his claims and the steps 
being taken by the RO, and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, a response from 
the National Personnel Records Center ("NPRC"), received in 
July 1997, indicates that the veteran's service medical 
records ("SMRs") may have been destroyed in a 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Here, the 
RO secured additional information from the veteran  (an NA 
Form 13055), which did not result in additional records being 
found.  However, the claims file contains about 14 lay 
statements supporting the veteran's contentions on appeal, 
and the veteran's separation examination report has been 
found and has been associated with the claims file.  The RO 
has also afforded the veteran VA examinations for the 
disabilities in issue, and etiological opinions have been 
obtained pertaining to the claim for hearing loss.

Additionally, it is noted that, in a letter dated in January 
2001, the RO reminded the veteran that it is his 
responsibility to furnish evidence in support of his claim, 
and the RO has obtained records of private treatment and/or 
statements from Dr. Robert H. Lee, Barry A. Freeman, Ph.D., 
and the Premier Medical Group.  The veteran has stated that 
records from other private health care providers are not 
available.  See e.g., veteran's letters, received in July 
1997, August 1998 and August 2000 (substantive appeal).  The 
veteran has not asserted that any additional development is 
required, and it appears that all available and relevant 
treatment records have been obtained.  The Board therefore 
finds that VA has complied with its duty to assist and 
notify.  See Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. 
App. June 19, 2002).  The Board further finds that, with 
regard to the claim for bilateral fungal infections of the 
ears, as discussed infra, the veteran does not currently have 
a chronic fungal infection of either ear.  The Board 
therefore finds that a remand for an etiological opinion is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4).  Based on the 
foregoing, the Board finds that all evidence necessary for an 
equitable disposition of the matters on appeal has been 
obtained and developed by the agency of original 
jurisdiction.  There is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.



II.  Service Connection

The veteran contends, in essence, that he has bilateral 
fungal infections, and hearing loss, as a result of his 
service.  Specifically, the veteran asserts that he had 
recurrent ear infections during service, particularly while 
aboard a ship enroute to Japan.  He believes that his 
inservice ear infections are related to current ear 
infections, and that they caused his hearing loss.  He 
further argues that he received treatment for ear infections 
shortly after separation from service, but that these records 
are unavailable.  Finally, he argues that he was given a 
hardship discharge due to his ear symptoms.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records consist of his 
separation examination report, dated in June 1946, which 
shows that he was noted to have external otitis fungoid type, 
mild chronic, in the line of duty, but "no disability," and 
whispered voice test results of 15/15, bilaterally.    

The veteran's discharge includes a section titled, "Reason 
and authority for discharge," which states, "Hardship 
Section III AR 615-362 15 Dec 44 Par 22b Cl 28 Jan 46." 

The post-service medical evidence includes records from 
private health care providers, dated between 1979 and 2001.  
A report, dated in November 1979, notes otitis externa 
"which is probably secondary to his using Q-tips," with an 
otherwise negative physical examination.  He was given otic 
drops.  In October 1982, he was treated for serous otitis.  
(The Board notes that the origin of the November 1979 and 
October 1982 reports is somewhat unclear, but they appear to 
be from Dr. Lee's office).  A report from Barry A. Freeman, 
Ph.D., dated in February 1994, contains charted audio 
examination results which appear to show hearing loss as 
defined at 38 C.F.R. § 4.86 (2002).  A report from Premier 
Medical Group (Donald R. Richardson, M.D.), dated in February 
1994, shows treatment for complaints of ear blockage and 
difficulty hearing.  The impression was ceruminosis, which 
was removed, and there was a notation that audiological test 
results revealed moderate sensorineural hearing loss.  A May 
1997 report from Robert H. Lee, M.D., notes that the veteran 
had difficulty hearing.  

On VA audiological evaluation in November 1998, the veteran 
complained of bilateral hearing loss of gradual onset 
occurring immediately following discharge from the military.  
The veteran also reported frequent episodes of drainage and 
pain in both ears, possibly related to external fungal 
otitis.  He said that he also noted frequent feelings of 
fullness or pressure in both ears of long-standing duration 
that he frequently could clear himself.  He reported a 
history positive for military and occupational noise 
exposure.  On physical examination, pure tone thresholds as 
high as 80 and 75 decibels at the 4000 hertz level on the 
right and left ears, respectively, were recorded, with 70 and 
74 percent speech discrimination scores for the right and 
left ears, respectively.  The examiner noted, in the 
"diagnostic/clinical studies" section, that pure-tone 
audiometrics and speech audiometrics were consistent with the 
presence of a bilateral essential sensorineural hearing loss 
of mild to moderate degrees in the low and mid frequencies 
and sloping to a severe degree in the high frequencies.  He 
also stated that the history was positive for external fungal 
infections, and recommended an ear, nose, and throat 
specialist's examination to determine whether the fungal 
infection was currently present and if the hearing loss that 
the veteran had was a result of past fungal infections.

A VA ear disease examination report, dated in January 1999, 
shows that on examination, the veteran's ear auricles, 
external canals, tympanic membranes were normal.  There was 
some wax which was removed, and the examiner stated that 
there was no evidence of current fungal infection in his 
outer ear, or a middle ear infection.  He further noted that 
a November 1998 VA audiological examination showed 
sensorineural hearing loss which was mild to moderate in the 
low frequencies and sloping to severe in the high 
frequencies, bilaterally.  The relevant diagnoses were 
history of prior fungal infections in the external ear in 
1946, and bilateral mild to moderate low frequency and 
sloping to severe high frequency sensorineural hearing loss.  
With regard to the veteran's history of fungal infections, 
the examiner stated, "It is unlikely that this is related to 
any hearing loss."  The examiner further stated that the 
veteran had hearing loss, and that, "This is most likely due 
to prolonged noise exposure and most likely his military 
noise exposure, but unrelated to any fungal infection."

On VA ear disease examination in May 1999, the veteran's 
external auditory canals, external ears, tympanic membranes, 
mastoid and tympanum, were all normal.  There was minimal 
cerumen in the external auditory canal, and there was no 
evidence of a current fungal infection, middle ear infection, 
or other infectious process.  The examiner stated:

I have also discussed with this gentleman 
my findings on today's exam and feel that 
his current hearing loss is likely 
related to his age and to his significant 
noise exposure.  Although I cannot 
ascertain exactly what type of ear 
infections he had which prompted 
discharge from the service, it is 
possible that ear infections related to 
middle ear infections could also 
contribute to the hearing loss that we 
see. I do not think that external fungal 
infections are related to the hearing 
loss that we see in this gentleman.  It 
is difficult, if not impossible, to know 
the exact type of infection that he had 
at the time of his discharge from the 
military.

The examiner further stated:
To conclude, my findings are that he has 
no evidence of a middle ear or external 
ear infection on today's exam.  I think 
that his overall hearing loss is more 
likely related to his advancing age and 
noise exposure and not related to 
recurrent fungal infections.   I cannot 
comment on the infection that prompted 
his discharge from the service in the 
1940s.  
 
In a statement, received in December 1999, Dr. Lee stated, 
"After reviewing the evidence and medical history it is my 
opinion that [the veteran's] current ear problems more than 
likely are a result of his military service.  Otitis, blocked 
ears."

The claims file also contains approximately 14 lay statements 
from family, friends and co-workers of the veteran, dated 
between 1997 and 1999.  In almost all of these letters, the 
authors either stated that they had observed that the veteran 
had hearing problems shortly after separation from service, 
or from 40 to 50 years ago.  

A.  Bilateral Fungal Ear Infections

The Board finds that the veteran does not currently have a 
chronic ear infection of either ear.  The Board first notes 
that although the veteran has argued that his hardship 
discharge is evidence of the severity of his ear infections, 
this argument is unsupported by the plain meaning of the word 
"hardship," as well as by the findings in his separation 
examination report.  The separation examination report 
indicates that the veteran's external otitis, fungoid type, 
was mild, that his hearing test results were 15/15 
bilaterally, and that he did not have a disability.  With 
regard to the post-service medical evidence, Dr. Lee's 
reports contain a diagnosis of otitis externa in 1979, with 
the next diagnosis of an ear condition dated about 15 years 
later, in February 1994 (ceruminosis).  Although recent 
medical reports note a history of fungal infections, there is 
no competent evidence dated subsequent to 1994 which shows 
that the veteran currently has an ear condition (other than 
hearing loss).  In fact, both the January 1999 and May 1999 
VA ear disease examination reports show that a fungal 
infection was not found.  Finally, to the extent Dr. Lee's 
December 1999 statement could be read to indicate that the 
veteran currently has ear infections, this statement is one 
sentence long, it is vague, and it is unsupported by a 
rationalized statement to this effect.  The Board further 
notes that any such interpretation of Dr. Lee's December 1999 
statement would be unsupported by his own treatment reports, 
the most recent of which is dated in January 2001.  These 
reports do not contain a finding of an ear infection dated 
after 1982.  Accordingly, the preponderance of the evidence 
is against a finding that the veteran has an ear infection, 
and the claim must be denied.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 
and 1131, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  Accordingly, service connection 
for residuals of bilateral fungal infections is not 
warranted.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has bilateral 
ear infections that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.   Hearing Loss

First, the question of whether a hearing loss disability is 
currently manifested in the present case is answered in the 
affirmative, as there is competent evidence in the file 
showing that the veteran's decibels levels of hearing loss in 
both ears are at least 40 decibels, and he has speech 
discrimination scores that are less than 94 percent, in both 
ears.

Second, regarding the question of whether there is competent 
evidence in the record of a nexus, or causal relationship, 
between the current bilateral hearing loss disability and 
service, the Board notes that there are three relevant 
medical opinions in this case.  Specifically, the January 
1999 VA ear diseases examination report shows that the 
examiner stated that the veteran's hearing loss was "most 
likely due to prolonged noise exposure and most likely his 
military noise exposure."  The May 1999 VA examination 
report shows that the examiner stated that the veteran's 
hearing loss "is likely related to his age and to his 
significant noise exposure."  He further stated that, 
"Although I cannot ascertain exactly what type of ear 
infections he had which prompted discharge from the service, 
it is possible that ear infections related to middle ear 
infections could also contribute to the hearing loss that we 
see."  Both of the VA examiners essentially ruled out fungal 
infections as the cause of the veteran's hearing loss.  The 
third opinion is the December 1999 statement from Dr. Lee, in 
which he stated that the veteran's current ear problems more 
than likely are a result of his military service.  
In summary, the January 1999 VA examiner attributed the 
veteran's hearing loss to inservice noise exposure, and Dr. 
Lee's statement could be read to contain the same opinion.  
The May 1999 VA examiner stated that the veteran's hearing 
loss is likely related, in part, to his "significant noise 
exposure" (the nature of this noise exposure is not 
specified and is unclear from the report).  This examiner 
further stated that it was "possible" that middle ear 
infections could contribute to the veteran's hearing loss.  
Although all three of the aforementioned opinions suffer from 
a number of deficiencies, there is no competent opinion of 
record to the effect that the veteran's hearing loss is not 
related to his service.  Furthermore, as previously stated, 
the claims file includes approximately 14 lay statements, in 
which almost all of the authors stated that they had observed 
that the veteran had hearing problems shortly after 
separation from service, or from 40 to 50 years ago.  
Therefore, affording the veteran the benefit of all doubt, 
the Board finds that the evidence is at least in equipoise, 
and that service connection for bilateral hearing loss is 
warranted.  Accordingly, service connection for bilateral 
hearing loss is granted.


ORDER

1.  Service connection for residuals of bilateral fungal ear 
infections is denied.

2.  Service connection for bilateral hearing loss is granted.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

